758 F.2d 652
37 Fair Empl.Prac.Cas.  1408
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LARRY FRENCH, PLAINTIFF-APPELLANT,v.MEAD PAPER CORPORATION FORMS PAPER DIVISION, DEFENDANT-APPELLEE.
NO. 83-3745
United States Court of Appeals, Sixth Circuit.
2/15/85

ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO
BEFORE:  KENNEDY, CONTIE and MILBURN, Circuit Judges.
Per Curiam.


1
Upon consideration of the briefs and record herein and after oral argument, the judgment of the district court is AFFIRMED for the reasons stated in the entered opinion of the district court.